EXHIBIT 10.11
AMENDED AND RESTATED CONCENTRATION BANK AGREEMENT
     THIS AMENDED AND RESTATED CONCENTRATION BANK AGREEMENT, dated as of July 1,
2003 (as amended, supplemented or otherwise modified from time to time, this
“AGREEMENT”), is by and between AMERICAN HOMEPATIENT, INC., a Delaware
corporation (the “BORROWER”), PNC BANK, NATIONAL ASSOCIATION, as concentration
bank (the “CONCENTRATION BANK”), and BANK OF MONTREAL, as Agent (the “AGENT”)
for the Lenders (as defined below).
W I T N E S S E T H:
     WHEREAS, the Borrower and the Agent are parties to that certain Second
Amended and Restated Assignment and Borrower Security Agreement, dated as of
July 1, 2003 (as it may be amended, supplemented or otherwise modified from time
to time hereafter, the “BORROWER SECURITY AGREEMENT”);
     WHEREAS, pursuant to the Borrower Security Agreement, the Borrower and/or
certain of the Borrower’s Subsidiaries and the Agent entered into certain
Collection Bank Agreements, (as amended, supplemented, or otherwise modified
from time to time hereafter, the “COLLECTION BANK AGREEMENTS”) with certain
Collection Banks (as defined in such Collection Bank Agreements);
     WHEREAS, the Borrower Security Agreement and the Collection Bank Agreements
contemplate the transfer of all proceeds of Accounts Receivable contained in
accounts maintained with the Collection Banks (each, a “COLLECTION ACCOUNT”),
including without limitation those established for deposit into a special
segregated account maintained with the Concentration Bank and listed in Part A
of Schedule I hereto (the “CONCENTRATION ACCOUNT”);
     WHEREAS, pursuant to the Borrower Security Agreement, the Borrower, among
other things, granted to the Agent, for the benefit of the Lenders, a continuing
security interest in all of the Borrower’s right, title, and interest in and to
all deposit accounts, including, the Concentration Account, and all amounts from
time to time deposited therein;
     WHEREAS, pursuant to the Borrower Security Agreement, the Borrower, among
other things, granted to the Agent, for the benefit of the Lenders, a continuing
security interest in all present and future accounts, contract rights, other
payment rights of any kind, instruments, documents, chattel paper and general
intangibles of the Borrower, and all proceeds thereof, that may from time to
time be deposited in any deposit account, including the Concentration Account;
     WHEREAS, pursuant to the Borrower Security Agreement, the Borrower, among
other things, granted to the Agent, for the benefit of Lenders, a continuing
security interest in all general intangibles, including, without limitation, all
rights to payment, and all proceeds of the Concentration Account, including
whatever is receivable or received when amounts in the Concentration Account are
exchanged or otherwise disposed of;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Borrower, the Agent, and Concentration Bank are parties to
that certain Concentration Bank Agreement dated as of June 8, 2000 (as amended,
supplemented or otherwise modified to the date hereof, the “EXISTING
CONCENTRATION BANK AGREEMENT”) pursuant to which the Borrower maintains a
concentration account (the “EXISTING CONCENTRATION ACCOUNT”) into which all
amounts from the Collection Accounts are swept; and
     WHEREAS, Borrower filed a voluntary petition under 11 U.S.C. Sections 101
et seq. on July 30, 2002 in the United States Bankruptcy Court for the Middle
District of Tennessee. On May 27, 2003, the Bankruptcy Court confirmed Grantor’s
Second Amended Joint Plan of Reorganization (herein “JOINT PLAN”) in all
respects; and
     WHEREAS, Pursuant to the Joint Plan and the Bankruptcy Court’s order issued
May 27, 2003, Borrower is amending the Existing Concentration Bank Agreement as
provided herein; and
     WHEREAS, Pursuant to the Joint Plan and the Bankruptcy Court’s order issued
May 27, 2003, the Borrower is no longer obligated to sweep amounts in the
Concentration Account to a blocked account maintained at Bankers Trust Company
pursuant to that certain Blocked Account Agreement dated June 8, 2001 between
Borrower and Bankers Trust Company (the “BLOCKED ACCOUNT Agreement”);
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     SECTION 1. Definitions. Capitalized terms used herein without definition
that are defined in or have reference in, the Borrower Security Agreement shall
have the meanings specified therein. Undefined terms that are defined in the
Uniform Commercial Code, as it is currently enacted or may hereafter be amended,
in the applicable jurisdiction or jurisdictions shall have the meanings set
forth therein.
     SECTION 2. Security Interest and Notice and Acknowledgement Thereof.
          (a) To secure the due and punctual payment and performance of the
Secured Obligations, the Borrower hereby reaffirms and ratifies its assignment
and grant, and hereby further assigns and grants, to the Agent, for the benefit
of the Lenders, a security interest in and a lien upon all of the Borrower’s
right, title, and interest now or hereafter acquired in and to (i) the
Concentration Account, including all funds and assets from time to time on
deposit therein and all contract rights, claims, choses in action and privileges
in respect of the Concentration Account; (ii) the Collection Accounts, including
all funds and assets from time to time on deposit therein and all contract
rights, claims, choses in action and privileges in respect of the Collection
Accounts; (iii) all investment property and financial assets (“FINANCIAL
ASSETS”) and all contract rights, claims, choses in action and privileges in
respect thereof, including, without limitation, all investments made with funds
in the Concentration Account or any proceeds thereof; and (iv) all deposit
accounts, including, without limitation, all deposit accounts into which funds
in the Concentration Account may from time to time be transferred and all
deposit accounts otherwise located at the Concentration Bank (the “DEPOSIT
ACCOUNTS”).

2



--------------------------------------------------------------------------------



 



          (b) The Agent, the Concentration Bank and the Borrower agree that all
checks, money orders, and other evidences of payment may be deposited in the
Concentration Account without the Borrower’s endorsement.
          (c) The Borrower, the Agent, and the Concentration Bank hereby agree
that upon the occurrence of an Event of Default under the Borrower Security
Agreement which is uncured and continuing the Concentration Bank shall comply
with instructions originated by the Agent directing the disposition of the funds
contained in the Concentration Account or any other Deposit Account maintained
by the Borrower with the Concentration Bank, in accordance with the terms and
conditions of this Agreement, without further consent by the Borrower.
          (d) The Borrower and the Agent hereby notify the Concentration Bank
of, and the Concentration Bank hereby acknowledges, the security interest
granted by the Borrower to the Agent in all of the Borrower’s right, title and
interest now or hereafter acquired in and to the Collateral under the Borrower
Security Agreement, including, without limitation, all rights characterized as
contract rights, general intangibles or accounts, all proceeds of funds in the
Concentration Account and all other Deposit Accounts.
          (e) Deleted.
          (f) Deleted.
          (g) Borrower hereby agrees to execute such financing statements and
other documents as the Agent may reasonably request to perfect the security
interest reaffirmed and granted to the Agent, for the benefit of Lenders,
pursuant to this Agreement.
          (h) Deleted.
     SECTION 3. Accounts.
          (a) Listed on Part A of Schedule I hereto is the account number of the
Concentration Account and the address of the branch at the Concentration Bank
where such Concentration Account is maintained.
          (b) Listed on Part B of Schedule I hereto is the account number of
each deposit account and the address where each deposit account is maintained.
          (c) The Borrower may not, and Borrower may not permit any Subsidiary
to, without the prior written consent of the Agent (i) voluntarily close the
Concentration Account, (ii) establish any new accounts for the transfer of funds
from any Collection Account, (iii) establish any account for the purpose of
making investments in Cash Equivalents from the proceeds of funds from the
Concentration Account after the date hereof except upon prior written notice and
execution of a control agreement sufficient to perfect Agent’s security interest
in such account.
          (d) The Borrower shall not deposit funds from any source other than
the Existing Concentration Account or proceeds of Accounts Receivable.

3



--------------------------------------------------------------------------------



 



          (e) The Concentration Bank hereby confirms that it has opened the
Concentration Account with the account number and at the location set in Part A
of Schedule I. Concentration Bank hereby agrees to notify Agent of receipt of
any instruction from Borrower to close the Concentration Account within a
reasonable period of time.
     SECTION 4. Irrevocable Direction to Transfer Funds; Access to Transfers.
          (a) Pursuant to the Collection Bank Agreements, the Borrower and
certain of the Borrower’s Subsidiaries irrevocably directed each Collection Bank
to transfer at least once each Business Day all Collected Funds contained in the
Collection Accounts for deposit into the Concentration Account.
          “Collected Funds” means funds in the Concentration Account which are
not subject to hold for uncollected funds pursuant to Federal Reserve
Regulation CC or the Concentration Bank’s customary procedures. The
Concentration Bank agrees, subject to Section 8, to hold all amounts in the
Concentration Account for the benefit of the Lenders on the terms set forth in
this Agreement and to accept all transfers from the Collection Banks at least
once each Business Day.
          (b) Following the giving of the Notice described in Section 5 to the
Concentration Bank and until such Notice is revoked by the Agent, the Borrower
authorizes the Agent to withdraw amounts from, to draw upon, or to otherwise
exercise any powers with respect to, the Concentration Account, any Deposit
Account at the Concentration Bank, and with respect to either such account, the
funds deposited therein, without further consent of the Borrower.
          (c) Subject to Section 4(b), funds deposited into the Concentration
Account may be withdrawn by Borrower, subject to the Concentration Bank’s funds
availability schedule in effect at such time, at any time or from time to time.
The Concentration Bank shall have no obligation to monitor the transfer of
funds.
          (d) After receipt of the Notice from the Agent in accordance with
Section 5 and prior to the revocation by the Agent of such Notice, the Borrower
agrees that all funds deposited in the Concentration Account and the Deposit
Accounts from time to time shall be held by the Concentration Bank for the
Agent, on behalf of the Lenders, shall be the property of the Agent, on behalf
of the Lenders, and may be withdrawn from time to time by the Agent, and the
Borrower shall have no further authority to withdraw any amount from, to draw
upon, or to otherwise exercise any powers as depositor or owner with respect to
the Concentration Account, the Deposit Accounts and the funds deposited therein.
After receipt of the Notice from the Agent in accordance with Section 5 and
prior to the revocation by the Agent of such Notice, the Borrower shall not
give, and the Concentration Bank shall not honor, any instructions to change the
authorized signatories on the Concentration Account and Deposit Accounts unless
such instructions are given, or approved, in writing by the Agent.
          (e) Deleted.
          (f) The Borrower hereby acknowledges and agrees that the
authorizations hereunder are powers coupled with an interest.

4



--------------------------------------------------------------------------------



 



     SECTION 5. Concentration Bank’s Notice. The Borrower irrevocably authorizes
and instructs the Concentration Bank to take the following actions upon and
after receipt of written notice (the “NOTICE”) from the Agent that an Event of
Default has occurred and is continuing under the Borrower Security Agreement and
that the provisions of this Section 5 shall be in effect until receipt of
written notice from the Agent revoking such Notice:
          (a) The Concentration Bank shall cease honoring all drafts, demands,
withdrawal requests, entitlement orders, remittance instructions or other
instructions by the Borrower with respect to the Concentration Account or any
other Deposit Account made after receipt of the Notice.
          (b) The Concentration Bank shall hold solely for the account of the
Agent, on behalf of the Lenders, all funds that may be on deposit in the
Concentration Account or any other Deposit Account at the time the Notice is
received by the Concentration Bank and all funds thereafter deposited into the
Concentration Account or any other Deposit Account, and, subject to Section 8,
the Concentration Bank will remit all such Collected Funds directly to the Agent
on behalf of the Lenders, in accordance with the Concentration Bank’s procedures
then in effect as the funds are collected, by electronic transfers to the
account indicated in such Notice.
          (c) Subject to Section 8, the Concentration Bank shall forward all
Collected Funds in the Concentration Account and the Deposit Accounts and pay
over and deliver no later than 2:00 p.m., New York time, on each Business Day
thereafter all Collected Funds on deposit in the Concentration Account and the
Deposit Accounts on such Business Day, in each case directly to the Agent on
behalf of the Lenders; provided, however, that unless the Agent consents to the
Concentration Bank retaining at least $150,000 in the aggregate in the
Concentration Account and the Deposit Accounts on a daily basis, the
Concentration Bank may terminate the Concentration Account and the Deposit
Accounts immediately after remitting the proceeds therein to Agent. The Borrower
hereby acknowledges and agrees that the authorizations hereunder are powers
coupled with an interest.
          (d) The Notice shall be effective when it is received by the
Concentration Bank in writing at the address set forth on the signature pages
hereof (or at such other address as the Concentration Bank may specify by
written notice received by the Agent) and when the Concentration Bank has had a
reasonable time to act thereon.
     SECTION 6. Certain Agreements of the Agent. Anything in this Agreement to
the contrary notwithstanding:
          (a) Any Notice shall be revoked and be of no further effect at such
time as the Agent delivers notice of revocation to the Concentration Bank,
provided that the Concentration Bank has had a reasonable period of time to
implement the changes affecting the Concentration Account as a result of such
notice of revocation.
          (b) As between the Agent and the Borrower, copies of all notices given
hereunder or in connection herewith by the Agent to the Concentration Bank shall
be delivered simultaneously to the Borrower.

5



--------------------------------------------------------------------------------



 



          (c) As between the Agent and the Borrower, all amounts paid to the
Agent pursuant to Section 4(d), or Section 5(c) shall be applied by the Agent in
accordance with the provisions of the Borrower Security Agreement.
     SECTION 7. Certain Agreements of the Borrower and the Concentration Bank.
Except as expressly provided in this Agreement, the Borrower shall not agree to
grant or grant any interest, including security interests, to the Concentration
Bank with respect to the funds contained in the Concentration Account or any
other Deposit Account. Except as expressly provided in this Agreement, the
Concentration Bank shall not take any interest, including security interests, or
seek to obtain any interest, including security interests, in the funds
contained in the security account.
     SECTION 8. Fees and Expenses; Set-Off. The Concentration Bank will not
charge or debit, appropriate, recoup or exercise any right of offset or banker’s
lien against, the Concentration Account or any other Deposit Account except as
provided below. Notwithstanding the foregoing, the Concentration Bank shall have
the right at any time to set-off against and withdraw funds from the
Concentration Account or other Deposit Account for any of the following:
(i) items credited to the Concentration Account in error or which were unpaid
for any reason, (ii) overdrafts created on related accounts of the Borrower,
(iii) adjustments and corrections in respect of transactions in the
Concentration Account or other Deposit Account, (iv) fees and expenses due
Concentration Bank, and (v) amounts owed to Concentration Bank with respect to
Corporate Card Obligations (as hereinafter defined). If there are insufficient
Collected Funds in the Concentration Account to cover the amount of any returned
check or other adjustment or correction to be debited thereto, the Borrower
shall be responsible for repaying the Concentration Bank the amount of such
debit immediately upon demand. If the Borrower fails to so repay the
Concentration Bank (after receipt of reasonable notice), then the Agent shall
repay the Concentration Bank for such debit, but only to the extent that (i) the
Agent received the proceeds of such check or debit from the Concentration Bank
as a result of issuing the Notice and related directions under Section 5 hereof,
(ii) the proceeds of such check or debit are retained and applied by the Agent
to the obligations owed to the Lenders and the Agent under the Borrower Security
Agreement and (iii) the transfer to and application of the proceeds by the Agent
are not avoided by order of a court of competent jurisdiction. All expenses for
the maintenance of the Concentration Account or any other Deposit Account and
all expenses arising under this Concentration Bank Agreement not paid as
provided above are the responsibility of the Borrower.
     SECTION 9. Blocked Account Agreement. The Parties hereto agree that the
Blocked Account Agreement is hereby terminated.
     SECTION 10. Account Information. The Borrower hereby instructs the
Concentration Bank and the Concentration Bank agrees to furnish to the Agent,
with a copy to the Borrower, at the Borrower’s expense, bank statements with
respect to the Concentration Account or any other Deposit Account that are
customarily provided to customers of the Concentration Bank at the times such
statements are normally provided to customers of the Concentration Bank, through
the normal method of transmission, United States Mail. Additionally, the
Borrower hereby instructs the Concentration Bank and the Concentration Bank
agrees to make available to the

6



--------------------------------------------------------------------------------



 



Agent and the Borrower, upon request, copies of all daily debit and credit
advices of the Concentration Account and any other Deposit Account.
     SECTION 11. Additional Agreements and Documents. The Borrower agrees to
execute and deliver such other agreements and documents as the Agent or the
Concentration Bank may reasonably request, in form and substance reasonably
satisfactory to the Agent or Concentration Bank, to carry out or to confirm the
provisions of this Agreement.
     SECTION 12. Procedures.
          (a) Concentration Bank will follow its customary procedures for
determining whether or not to honor any checks, drafts or other payment requests
drawn on or with respect to the Concentration Account or any other Deposit
Account. Any electronic funds transfers (wire, automated clearing house, etc.)
to or from the Concentration Account or any other Deposit Account will be
subject to the terms and conditions of Concentration Bank’s standard agreements
for such services, as in effect and as amended from time to time. In the event
of any conflict between the terms and conditions of such agreements and those of
this Agreement, then the terms of this Agreement shall control.
          (b) Concentration Bank may rely, and shall be protected in acting or
refraining from acting, upon any notice (including but not limited to
electronically confirmed facsimiles of such notice) believed by Concentration
Bank to be genuine and to have been given by the proper party or parties.
          (c) If the Borrower becomes subject to a voluntary or involuntary
proceeding under the United States Bankruptcy Code, or if Concentration Bank is
otherwise served with legal process or becomes aware of facts or circumstances
which Concentration Bank in good faith believes affects its ability to carry out
the terms of a notice pursuant to Section 5 hereof or the disposition of funds
deposited in the Concentration Account or any other Deposit Account,
Concentration Bank shall have the right (i) to place a hold on funds deposited
in the Concentration Account or other Deposit Account until such time as
Concentration Bank receives an appropriate order from a court of competent
jurisdiction or other assurances satisfactory to Concentration Bank establishing
that such notice may be effectuated and/or funds may continue to be disbursed
according to the instructions contained in this Agreement; or (ii) to commence,
at the Borrower’s expense, an interpleader action in any court of competent
jurisdiction and to take no further action except in accordance with joint
instructions from the Borrower and the Agent or in accordance with the final
order of court in such action.
     SECTION 13. Remedies Cumulative, etc. The rights, remedies, and benefits of
the Agent herein provided are cumulative and not exclusive of any other rights,
remedies, or benefits that the Agent may have under this Agreement or the
Borrower Security Agreement, or at law, in equity, by statute, or otherwise.
     SECTION 14. No Delay; Waiver, etc. No delay or failure on the part of the
Agent or the Concentration Bank in exercising and no course of dealing with
respect to, any power or right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any power

7



--------------------------------------------------------------------------------



 



or rights hereunder preclude other or further exercise thereof or the exercise
of any other power or right.
     SECTION 15. Modification; Resignation.
          (a) No modification, amendment, or waiver of any provision of this
Agreement nor any consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Agent and the Concentration Bank and if an amendment or modification, the
Borrower, and then such modification, amendment, waiver, or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on the Borrower in any case shall entitle it to any other or
further notice or demand in the same, similar or other circumstances.
          (b) The Concentration Bank may resign upon 60 days written notice to
the Borrower and the Agent; provided that it may resign immediately upon written
notice to the other parties in the event of suspected fraud or other illegal
activity in connection with the Concentration Account, any Deposit Account or
this Agreement. Prior to the effectiveness of such resignation, the Borrower
shall appoint a new Concentration Bank hereunder and cause such new
Concentration Bank to execute and deliver to the Agent a Concentration Bank
Agreement in form and substance satisfactory to the Agent. Upon the
effectiveness of such resignation, PNC Bank, National Association shall close
the Concentration Account and transfer all funds therein and any future
instruments deposited therein to the new Concentration Bank, unless otherwise
instructed by Borrower and Agent (or solely by Agent after the giving of
Notice).
     SECTION 16. Notices. Prior to an Event of Default, the Concentration Bank
promptly will provide to the Agent copies of all monthly statements rendered to
the Borrower and any other item reasonably requested by the Agent. On and after
an Event of Default, all notices or demands by any party on the other relating
to this Agreement shall be in writing. Notices shall be deemed received within
five Business Days after being deposited in a United States post office box,
postage prepaid, properly addressed to the Borrower, the Agent, or the
Concentration Bank at the addresses stated below, subject to the earlier receipt
thereof as described in Section 5. Notices may also effectively be given by
telecopy machine, if the party to whom the notice is being sent has such a
device in its office, provided a complete copy of any notice so transmitted
shall also be mailed in the same manner as required for a mailed notice. Notices
may also be delivered by courier or otherwise personally delivered. Such notices
shall be deemed effective upon receipt. All notices, including telephone
notices, daily debit and credit advices, monthly statements of account,
photocopies, returned items and general correspondence shall be sent to the
addresses and, when applicable given at the telephone numbers set forth on the
signature pages hereof or to such other person or address as any party shall
designate to the others from time to time in writing.
     SECTION 17. Limitation of Liability.
          (a) The Concentration Bank shall not be liable to the Borrower, Agent
or the Lenders for any expense, claim, loss, damage or cost (“DAMAGES”) arising
out of or relating to

8



--------------------------------------------------------------------------------



 



its performance under this Agreement other than those Damages which result
directly from its acts or omissions constituting gross negligence.
          (b) In no event shall the Concentration Bank be liable for any
special, indirect, exemplary or consequential damages, including, but not
limited to, lost profits, even if advised of the possibility or likelihood of
such damages.
          (c) The Concentration Bank shall be excused from failing to act or
delay in acting, and no such failure or delay shall constitute a breach of this
Agreement or otherwise give rise to any liability of the Concentration Bank, if
(i) such failure or delay is caused by circumstances beyond the Concentration
Bank’s reasonable control, including, but not limited to, legal constraint,
emergency conditions, action or inaction of governmental, civil or military
authority, fire, strike, lockout or other labor dispute, war, riot, theft,
flood, earthquake or other natural disaster, breakdown of public or private
common carrier communications or transmission facilities, equipment failure, or
act, negligence or the breach by the Borrower or Agent of any of their
respective obligations hereunder, or (ii) such failure or delay resulted from
the Concentration Bank’s reasonable belief that the action would have violated
any guideline, rule or regulation of any governmental authority.
          (d) Notwithstanding any of the other provisions of this Agreement, in
the event of the commencement of a case pursuant to Title 11, United States
Code, filed by or against the Borrower, or in the event of the commencement of
any similar case under then applicable federal or state law providing for the
relief of debtors or the protection of creditors by or against the Borrower, the
Concentration Bank may act reasonably to comply with all applicable provisions
of governing statutes and neither the Borrower, Agent or any Lender shall assert
any claim against the Concentration Bank for doing so.
     SECTION 18. Jurisdiction. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE
BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN NASHVILLE, DAVIDSON COUNTY,
TENNESSEE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT THE BORROWER ACCEPTS
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY,
THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT. The Borrower hereby agrees that
service of all process in any such proceeding in any such court may be made by
registered or certified mail, return receipt requested, to the Borrower at its
address specified on the signature pages hereof, such service being hereby
acknowledged by the Borrower to be sufficient for personal jurisdiction in any
action against the Borrower in any such court and to be otherwise effective and
binding service in every respect. Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of the
Agent or the Concentration Bank to bring proceedings against the Borrower in the
courts of any other jurisdiction.
     SECTION 19. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY

9



--------------------------------------------------------------------------------



 



CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope
of this waiver is intended to be all-encompassing of any and all disputes that
may be filed in any court and that relate to the subject matter of this
transaction, including without limitation contract claims, tort claims, breach
of duty claims, and all other common law and statutory claims. Each of the
parties to this Agreement acknowledges that this waiver is a material inducement
to enter into a business relationship, that each other party already relied on
this waiver in entering into this Agreement and that each will continue to rely
on this waiver in their related future dealings. Each of the parties to this
Agreement further warrants and represents that it reviewed this waiver with its
legal counsel, and that each knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
     SECTION 20. Governing Law.
          (a) EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF TENNESSEE, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. NOTWITHSTANDING THE FOREGOING, THE SECURITY INTERESTS GRANTED
HEREUNDER SHALL BE GOVERNED AND DETERMINED BY THE UNIFORM COMMERCIAL CODE IN
EFFECT IN KENTUCKY, AS SUCH CODE MAY BE AMENDED (INCLUDING AMENDMENTS RELATED TO
REVISED ARTICLE 9) OR SUCH OTHER APPLICABLE LAW (AS AMENDED) THAT INCREASES THE
VALIDITY AND ENFORCEABILITY OF THE SECURITY INTERESTS GRANTED HEREUNDER, IT
BEING THE INTENT OF THE PARTIES THAT THE SECURITY INTERESTS HEREUNDER BE GIVEN
THE BROADEST POSSIBLE SCOPE.
          (b) The Borrower, the Agent, and the Concentration Bank agree that for
purposes of Article 9. Secured Transactions; Sales of Accounts, Contract Rights
and Chattel Paper, of Kentucky’s version of the Uniform Commercial Code, KY ST
Sections 355.9-101 — 9-710, the jurisdiction of the Concentration Bank and
Concentration Account is Kentucky.
     SECTION 21. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party and all covenants, promises, and agreements
by or on behalf of the Borrower or by and on behalf of the Concentration Bank
shall bind and inure to the benefit of the successors and assigns of the
Borrower, the Concentration Bank, the Agent, and the Lenders.
     SECTION 22. Execution in Counterparts. This Agreement may be executed via
facsimile and in any number of counterparts, and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts taken together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart

10



--------------------------------------------------------------------------------



 



so that all signature pages are physically attached to the same document. The
Borrower and the Concentration Bank each hereby acknowledges receipt of a true,
correct, and complete counterpart of this Agreement.
     SECTION 23. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
     SECTION 24. Termination. This Agreement shall terminate upon the earlier of
(i) payment in full of all monetary obligations of the Borrower under the
Borrower Security Agreement and the termination of the commitments thereunder,
and (ii) effectiveness of the resignation of the Concentration Bank as provided
in Section 15(b).
     SECTION 25. Headings. The section headings in this Agreement are inserted
for convenience of reference and shall not be considered a part of this
Agreement or used in its interpretation.
     SECTION 26. Agreement Duly Authorized. All parties hereto represent and
warrant that they have taken all actions and obtained all authorizations,
consents and approvals as are conditions precedent to their authority to execute
this Agreement.
     SECTION 27. Notice of Legal Process. If the Concentration Bank receives any
notice of legal process of any kind relating to the Borrower, the Concentration
Bank shall make a reasonable effort to give oral notice to the Agent and the
Borrower of such legal process.
     SECTION 28. Indemnity. The Borrower agrees to indemnify, defend and hold
harmless Concentration Bank and its affiliates, directors, officers, employees,
agents, successors and assigns (each an “INDEMNITEE”) from and against any and
all liabilities, losses, claims, damages, demands, costs and expenses of every
kind (including but not limited to costs incurred as a result of items being
deposited in the Concentration Account and being unpaid for any reason,
reasonable attorney’s fees and the reasonable charges of Concentration Bank’s
in-house counsel) incurred or sustained by any Indemnitee arising out of
Concentration Bank’s performance of the services contemplated by this Agreement,
except to the extent such liabilities, losses, claims, damages, demands, costs
and expenses are the direct result of Concentration Bank’s gross negligence or
willful misconduct. Compliance by Concentration Bank with its standard
procedures for the services provided hereunder in all material respects shall be
deemed to be the exercise of ordinary care by Concentration Bank, provided that
such standard procedures comply with all provisions of applicable law and good
banking practices. Concentration Bank shall have no obligation to review or
confirm that any actions taken pursuant to this Concentration Bank Agreement
comply with the Borrower Security Agreement or any other agreement or document.
The provisions of this Section shall survive termination of the Concentration
Account. To the extent that the undertaking to indemnify and hold harmless set
forth in this Section may be unenforceable because it is violative of any law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all indemnified liabilities incurred by the

11



--------------------------------------------------------------------------------



 



Indemnitees or any of them. Each Indemnitee, as soon as reasonably practicable,
shall notify the Borrower and the Agent of the commencement of any legal
proceeding by a third Person under which any indemnified liability might arise.
The Borrower shall have the option to participate in the defense of all claims
under which any indemnified liability might arise, but neither the Agent nor the
Borrower shall have the option to compel any Indemnitee to employ counsel not of
the Indemnitee’s choosing.
     SECTION 29. No Right of Set-Off. Except as expressly provided in Section 8
or Section 28, the Concentration Bank shall have no right to set off and
appropriate or recoup any amount with respect to any banking relationship
between Concentration Bank and Borrower or any of its Subsidiaries or otherwise;
provided, however, that nothing in this Agreement is intended to effect or
impair (i) the rights of the Concentration Bank under a Pledge Agreement from
the Borrower in favor of the Concentration Bank with respect to a Certificate of
Deposit issued by the Concentration Bank in the principal amount of $30,000 and
any proceeds thereof, including any proceeds deposited in any Deposit Account,
or (ii) the Concentration Bank’s right to receive payments from the Borrower
under a VISA Corporate Card Arrangement with the Concentration Bank with a
credit limit of $25,000 (“Corporate Card Obligations”).
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized officers as of the day and year first
above written.

     
Address:
  AMERICAN HOMEPATIENT, INC.,
a Delaware corporation
5200 Maryland Way, Suite 400
   
Brentwood, Tennessee 37027
   
Attention: Marilyn A. O’Hara
   
Telephone: (615) 221-8884
   
Telecopy: (615) 373-1947
   
E-Mail:
   

            By:   /s/ Robert L. Fringer         Title: Vice President
& Assistant Secretary   

     
Address:
  BANK OF MONTREAL,
as Agent
Bank of Montreal
Attn: Heather Turf
   
115 S. La Salle, 12W
   
Chicago, IL 60603
   

                  By:           Name:           Title:      

12



--------------------------------------------------------------------------------



 



       
Address:
James Heider
  PNC BANK, NATIONAL ASSOCIATION,
as Concentration Bank
500 West Jefferson Street
     
Louisville, Kentucky 40202
     
Telephone: (502) 581-4971
  By:   
Telecopy: (502) 581-2470
    Name: 
E-Mail: james.heider@pncbank.com
    Title: 

13



--------------------------------------------------------------------------------



 



         

SCHEDULE I
A. Concentration Account
     PNC Bank account 300531945, located at 500 West Jefferson Street,
Louisville, Kentucky 40202
B. Deposit Accounts
     Refer to the attached list.

 



--------------------------------------------------------------------------------



 



AHP BANK ACCOUNTS

                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
AMSOUTH BANK
    02296403       62-1474680       205-326-5120     1900 5TH AVE. NORTH  
BIRMINGHAM   AL     35203     MOBILE BC(6049)   AL   AHP
 
                                                          Pensacola (203)      
         
 
                                                          Ft. Walton(207)      
         
 
                                                          Mobile(401)          
     
 
                                                          Foley(404)            
   
 
                                                          Birmingham(405)      
         
 
                                                          Fayette(413)          
     
 
                                                          Tuscaloosa(415)      
         
 
                                                          Huntsville(419)      
           
BANCORPSOUTH
    60217528       62-1474680       662-680-2000     One Mississippi Plaza  
TUPELO   MS     38801     TUPELO(3301)   MS   AHP  
BANK OF AMERICA
    10355402       62-1474680       206-585-7017     27077 PACIFIC HWY. S   DES
MOINES   WA     98198     SEATTLE(4103)   WA   AHP
 
                                                          Tacoma(4101)          
     
BANK OF AMERICA
    2834038758       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     PENSACOLA(203)   FL   AHP dba Paramedical
Specialties  
BANK OF AMERICA
    3314821724       74-2775696       888-287-4637     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     HOUSTON(841)   TX   Kreiger Medical Rents dba
AHP
(Inactive)
                                                                               
 
BANK OF AMERICA
    3750092763       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TAMPA (209)   FL   AHP

 



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
BANK OF AMERICA
    3750092776       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TALLAHASSEE(202)   FL   AHP
BANK OF AMERICA
    3750092789       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TALLAHASSEE(216)   FL   AHP dba AMRX
BANK OF AMERICA
    3750092802       59-1104356       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TALLAHASSEE(217)   FL   AHP
BANK OF AMERICA
    3750778456       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     FRANKLIN BC(9010)   TN   AHP
 
                                                          Union City(515),
Murfreesboro(507)                
 
                                                         
Manchester(524),Cookeville(504),Kingsport(514)                
 
                                                          Johnson
City(521),Jackson(506),Dickson(527)                
 
                                                          Ashland
City(529),Erin(530),Nashville(512)                
 
                                                                               
BANK OF AMERICA
    3750778731       74-2775696       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     NASHVILLE (520)   TN   AHP
 
                                                                               
BANK OF AMERICA
    3750778867       54-1756398       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     RICHMOND(1301)   VA   AHP
BANK OF AMERICA
    3750818947       74-2775696       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     CHESAPEAKE(1307)   VA   AHP
 
                                                                               
BANK OF AMERICA
    3750819014       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     PLAINVIEW(810)   TX   AHP
 
                                                         
Lubbock(811),Hobbs(812),Amarillo(814)                
 
                                                         
Dallas(815),Irving(816),Pampa(817),Borger(818)                
 
                                                         
Longview(829),Waco(830),Temple(831)                
 
                                                          Grand Prairie(834),Ft
Worth(838),Herford(847)                

16



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
BANK OF AMERICA
    3750820058       74-2775696       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     HOUSTON(0841)   TX   AHP
BANK OF AMERICA
    3750821361       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Albuquerque(9102)   NM   AHP
BANK OF AMERICA
    3750845648       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TULSA BC(9142)   OK   AHP
BANK OF AMERICA
    3750845651       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     TULSA BC(9142)   OK   AHP
BANK OF AMERICA
    3750845664       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     AUSTIN(0824)   TX   AHP
BANK OF AMERICA
    3750870176       74-2775696       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     PARIS(0844)   TX   AHP OF TEXAS LP
 
                                                                               
BANK OF AMERICA
    3750880768       62-1650186       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     COLUMBIA(1721)   SC   AHP
 
                                                                               
BANK OF AMERICA
    3750818947       74-2775696       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     CHESAPEAKE(1307)   VA   AHP
 
                                                                               
BANK OF AMERICA
    3750819014       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     PLAINVIEW(810)   TX   AHP
 
                                                         
Lubbock(811),Hobbs(812),Amarillo(814)                
 
                                                         
Dallas(815),Irving(816),Pampa(817),Borger(818)                
 
                                                         
Longview(829),Waco(830),Temple(831)                
 
                                                          Grand Prairie(834),Ft
Worth(838),Herford(847)                
 
                                                                               
BANK OF AMERICA
    3750879834       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     FT LAUDERDALE BC(0229)   FL   AHP
 
                                                          Port St Lucie (0211)  
FL        
 
                                                          Pompano Beach(0212)  
FL        
 
                                                          Jupiter(0213)   FL    
   

17



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
 
                                                          Daytona Beach(0215)  
FL        
 
                                                          Palm Coast(0218)   FL
       
 
                                                          Longwood((0230)   FL  
     
 
                                                          Leesburg(0231)   FL  
     
 
                                                          Crystal River(0232)  
FL        
 
                                                                               
BANK OF AMERICA
    3750901126       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     VALDOSTA BC(6028)   GA   AHP
 
                                                         
Tallahassee(201),Crawfordville(222)                
 
                                                         
Albany(302),Brunswick(303)                
 
                                                         
Waycross(304),Savannah(306)                
 
                                                          Nashville,
GA(307),Augusta(309)                
 
                                                         
Americus(311),Camilla(312)                
 
                                                          Dublin(316)          
     
 
                                                                               
BANK OF AMERICA
    3750901139       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Victoria (0803)   TX   AHP
 
                                                          Laredo (0808)        
       
 
                                                                               
BANK OF AMERICA
    3750901142       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Bay City(0801)   TX   AHP
 
                                                          Lake Jackson(0802)  
TX        
 
                                                                               
BANK OF AMERICA
    3750901155       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Corpus Christi BC(9122)   TX   AHP
 
                                                          McAllen(0805)        
       
 
                                                          Harlingen(0807)      
         
 
                                                          San Antonio(0813)    
           
 
                                                          Conroe(0825)          
     
 
                                                                               
BANK OF AMERICA
    3750960015       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     KANSAS CITY                

18



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
BANK OF AMERICA
    3750968774       62-1494549       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     LITTLE ROCK IV BC(6079)   AR   AHP
BANK OF AMERICA
    3750968790       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     KANSAS CITY(0904)   MO   AHP
BANK OF AMERICA
    3750968800       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     ST LOUIS(0920)   MO   AHP
 
                                                                               
BANK OF AMERICA
    3750979925       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Springfield BC (6219)   IL   AHP
 
                                                          London KY(613)        
       
 
                                                          Danville KY(608)      
         
 
                                                          Somerset KY(616)      
         
 
                                                          Louisville, KY(619    
           
 
                                                          Pineville KY(601)    
           
 
                                                          Lexington KY(602)    
           
 
                                                          Jackson KY(607)      
         
 
                                                          Racine WI(2206)      
         
 
                                                          Elkhorn WI(2213)      
         
 
                                                          Burlington(2214)      
         
 
                                                          Milwaukee WI(2204)    
           
 
                                                                               
 
                                                          Madison WI(2217)      
         
BANK OF AMERICA
    3750986950       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     San Angelo(0822)   TX   AHP
 
                                                          Brownwood(0823)      
         
 
                                                                               
BANK OF AMERICA
    3751007553       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     CHATTANOOGA(0501)                
 
                                                                               
BANK OF AMERICA
    3751034827       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     AUSTIN(0824)   TX   AHP
BANK OF AMERICA
    3751075080       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Albuquerque(1514)   NM   AHP

19



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
BANK OF AMERICA
    3751194204       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     LONGVIEW(0829)   TX   AHP
BANK OF AMERICA
    3751195122       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Almogordo((1510)   NM   AHP
 
                                                          Roswell((1511)        
       
 
                                                          Las Cruces (1513)    
           
 
                                                          Clovis(1516)          
     
 
                                                                               
BANK OF AMERICA
    3751206082       51-0376548       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     WATERLOO(9442)   IA   AHP of IOWA
 
                                                          Calsip(2101),Arlington
Hgts(2103)EauClair(2207)                
 
                                                          Onalaska(2208)Mason
City(3403),Marshaltown,                
 
                                                         
(3404),Ottumwa(3405),Decorah(3406),Cedar                
 
                                                         
Rapids(3407),Davenport(3408),Iowa City(3409)                
 
                                                         
DesMoines(3410),Dubuque(3411),Clarinda(3412)                
 
                                                          Sioux
City(3413),Rochester(3501),Albert Lea(3502)                
 
                                                                               
BANK OF AMERICA
    3751259372       62-1474680       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     ARLINGTON HGTS(2103)   IL   AHP
 
                                                                               
BANK OF AMERICA
    3751363239       71-0457738       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     LITTLE ROCK BC (6072)   AR   NATIONAL MEDICAL
RENTALS
 
                                                          Hot
Springs(703),Jonesboro(705)                
 
                                                         
Paragould(706)Batesville(707)                
 
                                                          Russellville(718)El
Dorado(719)                

20



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
 
                                                          Ft. Smith(720),
Harrison(721)                
 
                                                          Mena(724)Mt. Home(725)
               
 
                                                          Searcy(726),Pine
Bluff(727)                
 
                                                          Rogers(728),Salem(729)
               
 
                                                          Warren(731),Little
Rock Repair(741)                
 
                                                                               
BANK OF AMERICA
    3751472670       71-0457738       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Lufkin(0861)   TX   NATIONAL MEDICAL RENTALS
 
                                                          Texarkana(0866)      
         
 
                                                          Tyler(0867)          
     
 
                                                                               
BANK OF AMERICA
    3751484480       91-1123924       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Tacoma(4101)   WA   Sound Medical Equipment
 
                                                          Yakima(4102)          
     
 
                                                                               
BANK OF AMERICA
    3751514376       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     SUMMERVILLE BC(6179)   SC   AHP
 
                                                         
Gainesville(210),Nashville(512)Rock Hill(1701)                
 
                                                         
Conway(1705),Union(1717)Spruce Pines(1804)                
 
                                                         
Bakersville(1806),Marion(1805),Hickory(1829)                
 
                                                         
Morganton(1830)Maiden(1831)Sanford(1833)                
 
                                                                               
BANK OF AMERICA
    3750886461       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Florissant(0946)   MO   AHP Rehab
 
                                                                               
BANK OF AMERICA
    3751620914       62-1298835       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Paducah(0605)   KY   AHP

21



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
BANK OF AMERICA
    3751620927       16-1142319       800-325-6999     600 Peachtree Street, 9th
FL   Atlanta   GA     30308     Webster(2515)   NY   AHP
 
                                                          Rochester(2505)      
         
 
                                                          Geneva(2516)          
     
 
                                                                               
BANK OF COLORADO
    8302658572       62-1298835       970-247-5151     1199 MAIN STREET  
DURANGO   CO     81301     DURANGO(1401)   CO   AHP
 
                                                          Cortez(1402)Pagosa
Spgs(1402)                
 
                                                          Farmington,NM(1502)  
             
 
                                                                               
BANK OF EASTMAN
    142256       62-1474680       912-374-3418     200 S. OAK ST   EASTMAN   GA
    31023     EASTMAN   GA   AHP
 
                                                                               
BANK ONE
    1885691624       71-0457738       214-290-2000     1717 Main Street   DALLAS
  TX     75201     Little Rock BC (6072)   AR   NATIONAL MEDICAL RENTALS
 
                                                          Hot
Springs(703),Jonesboro(705)                
 
                                                         
Paragould(706)Batesville(707)                
 
                                                          Russellville(718)El
Dorado(719)                
 
                                                          Ft. Smith(720),
Harrison(721)                
 
                                                          Mena(724)Mt. Home(725)
               
 
                                                          Searcy(726),Pine
Bluff(727)                
 
                                                          Rogers(728),Salem(729)
               
 
                                                          Warren(731),Little
Rock Repair(741)                
 
                                                                               
BANK ONE
    1885691632       62-1494549       214-290-2000     1717 Main Street   DALLAS
  TX     75201     Little Rock IV BC(6079)   AR   NATIONAL IV INC
 
                                                          Little Rock
IV(702),Jonesboro(713)                
 
                                                          Ft Smith Inf(733)    
           
 
                                                                               
BANK ONE
    612289983       62-1474680       614-248-5800     100 East Broad Street  
COLUMBUS   OH     43215     TWINSBURG(2308)   OH   AHP

22



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
CENTRAL PROGRESSIVE BANK
    411000039       62-1474680       504-386-2265     200 W. HICKORY ST.  
PONCHATOULA   LA     70454     HAMMOND(1902)   LA   AHP
 
                                                         
Slidell(1901),Bogalusa(1903)                
 
                                                                               
CENTURA BANK
    1190013498       62-1474680       910-640-5450     1610 South Madison St  
WHITEVILLE   NC     28472     WHITEVILLE(1827)   NC   AHP
CITY NATIONAL BANK
    2300631822       62-1474680       304-645-2500     109 South Jefferson  
LEWISBURG   WV     24901     LEWISBURG(4403)   WV   AHP
 
                                                          Hinton(4404),
Rainelle(4405)                
 
                                                          Wheeling(4406)        
       
 
                                                                               
CITIZENS BK OF BATESVILLE
    552631       62-1474680       (870)793-4441     P O Box 2156   Batesville  
AR     72503     Batesville(707)   AR   AHP
 
                                                                               
COLONIAL BANK
    8007351672       62-1298835       205-325-1649     1928 IST Avenue N  
BIRMINGHAM   AL     35203     FLORENCE(421)   AL   SCHOFIELD MED SVS dba AHP
 
                                                          Russellville(424)    
           
 
                                                                               
COUNTY NATL BANK
    1161348       62-1474680       814-765-9621     1 South Second Street  
Clearfield   PA     16830     HOUTZDALE(9302)   PA   AHP dba LIFE SUPPORT PROD
 
                                                                               
FIFTH THIRD BK
    80261779       62-1474680       419-259-7890     606 Madison Avenue   TOLEDO
  OH     43604     MAUMEE/TOLEDO(2309)   OH   AHP
 
                                                          Bryan(2310)          
     
 
                                                                               
FIRST NATL BK & TR
    156965       62-1298835       336-626-8300     101 Sunset Avenue   ASHEBORO
  NC     27203     ASHEBORO(1801)   NC   AHP
 
                                                                               
FIRST UNION
    2030001006479       62-1474680       203-346-6942     60 North Main  
WATERBURY   CT     06702     WATERBURY(3201)   CT   AHP
 
                                                          New Britian(3202),
Danbury(3204)                
 
                                                          New Milford(3205)    
           

23



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
FIRST UNION
    2030000568125       62-1474680       973-565-3200     550 Broad Street  
Newark   NJ     07102     FLEMINGTON(3101)   NJ   AHP
 
                                                                               
FIRST UNION
    2014106561709       04-2821584       215-985-6000     123 South Broad  
PHILADELPHIA   PA     19109     PHILADELPHIA(2414)   PA   AHP
 
                                                                               
FIRST UNION
    2090001817174       62-1474680       (352)728-6566     2271 North Citrus
Blvd   LEESBURG   FL     34748     LEESBURG(231`)   FL   AHP
 
                                                                               
FIRST UNION
    2014220565351       04-2821584       (215)985-6000     123 South Broad  
PHILADELPHIA   PA     19109     POTTSVILLE(2440)   PA   AHP
 
                                                                               
FIRST UNION
    2115001900432       59-2051049       (800)566-3862     4285 U.S. HWY 1  
JACKSONVILLE   FL     32231     JACKSONVILLE(205)   FL   Five Pts Surgical Div
of AHP
 
                                                          St Augustine(206)    
           
 
                                                                               
FIRSTAR BANK
    4847006956       62-1298835       270-575-5100     333 BROADWAY   PADUCAH  
KY     42001     PADUCAH   KY   AHP dba YORK MEDICAL
 
                                                                               
HUNTINGTON BANKS
    1891761146       62-1474680       614-480-8300     41 S. HIGH ST   COLUMBUS
  OH     43216     COLUMBUS(6239)   OH   AHP
 
                                                          Worthington(2311),
Newark(2313)                
 
                                                         
Dayton(2312),Mansfield(2314)                
 
                                                         
Cincinnati(2315),Columbus IV(2316)                
 
                                                                               
KEYBANK
    21100528       01-0378373       207-945-0600     23 Water Street   BANGOR  
ME     04401     BANGOR(4201)   ME   AHP
 
                                                         
Rumford(4202)Auburn(4203)                

24



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
KEYBANK
    323210011850       62-1474680       (914)331-0207     267 Wall Street  
Kingston   NY     12401     Kingston(2518)   NY   AHP
 
                                                         
Poughkeepsie(2519)Hudson (2520)                
 
                                                                               
M&T BANK
    140954       16-1142319       716-842-4200     One M & T Plaza   BUFFALO  
NY     14203     BUFFALO(9222)   NY   CONTINENTAL PHARMA CRYOSAN
 
                                                         
Albany(2502),Corning(2503),                
 
                                                         
Oneonta(2504),Syracuse(2507)                
 
                                                         
Watertown(2508),Marcy(2509)                
 
                                                          Cheektowaga(2513)    
           
 
                                                                               
M&T BANK
    15244700       62-1474680       716-842-4200     One M & T Plaza   BUFFALO  
NY     14203     WEBSTER(2515)   NY   AHP dba PRIMA CARE HEALTH
 
                                                                         
Resources of Rochester
 
                                                                               
NATIONAL CITY BANK
    7132034773       37-1083405       217-753-7100     1 OLD CAPITOL PLAZA N.  
SPRINGFIELD   IL     62794     SPRINGFIELD(2104)   IL   AHP
 
                                                          Peoria(2102)Mt
Vernon(2106)                
 
                                                                               
NATIONAL CITY BANK
    501819110       62-1298835       937-328-7320     4 West Main Street  
SPRINGFIELD   OH     45502     SPRINGFIELD(2301)   OH   AHP
 
                                                          Chillicothe(2303)    
           
 
                                                                               
PENN SECURITY BANK
    52602629       04-2821584       570-346-7741     150 North Washington  
SCRANTON   PA     18503     HARRISBURG(2405)   PA   CONPHARMA HOME HEALTH
 
                                                                          CARE
INC dba AHP

25



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3002418893       52-1360509       877-824-5001     500 West Jefferson Street
  LOUISVILLE   KY     40202     NEWARK(3702)   DE   HAPPY HARRY’S HEALTHCARE
 
                                                                               
PNC BANK
    5636883729       52-1360509       302-429-2073     222 Delaware Avenue  
WILMINGTON   DE     19801     NEWARK(3702)   DE   HAPPY HARRY’S HEALTHCARE
 
                                                                          INC
dba AHP
 
                                                                               
PNC BANK
    3002418957       22-2858427       877-824-5001     500 West Jefferson Street
  LOUISVILLE   KY     40202     CEDAR GROVE(3104)   NJ   UNITED CLINICAL
SERVICES
 
                                                                               
PNC BANK
    3002414972       16-1142319       877-824-5001     500 West Jefferson Street
  LOUISVILLE   KY     40202     BUFFALO BC(9222)   NY   AHP OF NY INC
 
                                                         
Albany(2502),Corning(2503)Oneonta(2504)                
 
                                                         
Syracuse(2507),Watertown(2508),Marcy(2509)                
 
                                                          Cheektowaga(2513)    
           
 
                                                                               
PNC BANK
    1005288984       01-2821584       877-824-5001     620 Liberty Avenue  
PITTSBURG   PA     15265     MCKEES ROCK(2455)   PA   CONPHARMA HOME ’HEALTH
 
                                                                          CARE
 
                                                                               
PNC BANK
    3002413179       62-1474680       877-824-5001     500 West Jefferson Street
  LOUISVILLE   KY     40202     TREVOSE(6249)   PA   AHP
 
                                                         
Philadelphia(2414)Cooper(2415),Doylestown(2402)                

26



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3002418121       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     CHEAPEAKE(1307)   VA   AHP
 
                                                          Farmville(1319)      
         
 
                                                                               
PNC BANK
    3002418199       74-2775696       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     PARIS (844)   TX   AHP of TEXAS
 
                                                          Mt Pleasant(845),
Van(846), Antlers, OK(1610)                
 
                                                                               
PNC BANK
    3002418308       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     CHATTANOOGA(501)   TN   AHP
 
                                                          Dayton(502), Ft
Oglethorpe, GA(305)                
 
                                                                               
PNC BANK
    3002418447       621314729       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     NASHVILLE(520)   TN   VOLUNTEER MEDICAL OXYGEN
 
                                                          Dicskon(527),Ashland
City(529)Erin(530)           EQUIPMENT
 
                                                          Clarksville(531)      
         
 
                                                                               
PNC BANK
    3002418498       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     FRANKLIN BC(9010)   TN   AHP
 
                                                          Union City(515),
Murfreesboro(507)                
 
                                                         
Manchester(524),Cookeville(504),Kingsport(514)                
 
                                                          Johnson
City(521),Jackson(506),Dickson(527)                
 
                                                          Ashland
City(529),Erin(530),Nashville(512)                

27



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3002418551       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     FT LAUDERDALE(6029)   FL   AHP
 
                                                          St Augustine(206),Pt
St. Lucie(211),Daytona(215)                
 
                                                          Leesburg(223),Ft
Myers(223),Tampa(201)                
 
                                                          Jacksonville(205)    
           
 
                                                                               
PNC BANK
    3002418666       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     SUMMERVILLE BC(6179)   SC   AHP
 
                                                         
Gainesville(210),Nashville(512)Rock Hill(1701)                
 
                                                         
Conway(1705),Union(1717)Spruce Pines(1804)                
 
                                                         
Bakersville(1806),Marion(1805),Hickory(1829)                
 
                                                         
Morganton(1830)Maiden(1831)Sanford(1833)                
 
                                                                               
PNC BANK
    3002419183       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     VALDOSTA BC(6028)   GA   AHP
 
                                                         
Tallahassee(201),Crawfordville(222)                
 
                                                         
Albany(302),Brunswick(303)                
 
                                                         
Waycross(304),Savannah(306)                
 
                                                          Nashville,
GA(307),Augusta(309)                
 
                                                         
Americus(311),Camilla(312)                
 
                                                          Dublin(316)          
     

28



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3002419263       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     ALAMOGORDO(1510)   NM   AHP
 
                                                          Roswell(1511) Las
Cruces(1513)                
 
                                                                               
PNC BANK
    3002419386       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     ALBUQUERQUE(9202)   NM   AHP
 
                                                          Grants(1515),
Albuquerque(1514)                
 
                                                                               
PNC BANK
    3002419458       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     ALBUQUERQUE(9102)   NM   AHP
 
                                                          Grants(1515),
Albuquerque(1514)                
 
                                                                               
PNC BANK
    3002419538       91-1123924       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     TACOMA(4101)   WA   SOUND MEDICAL EQUIPMENT
 
                                                          Yakima(4102)          
     
 
                                                                               
PNC BANK
    3002419618       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     BAY CITY(801)   TX   AHP
 
                                                          Lake Jackson(802)    
           
 
                                                                               
PNC BANK
    3002419677       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Corpus Christi BC(9122)   TX   AHP
 
                                                          McAllen(0805)        
       
 
                                                          Harlingen(0807)      
         
 
                                                          San Antonio(0813)    
           
 
                                                          Conroe(0825)          
     
 
                                                                               
PNC BANK
    3002419757       74-2775696       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     HOUSTON(841)   TX   AHP OF TX

29



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3002419853       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     TULSA BC(9142)   OK   AHP
 
                                                                               
PNC BANK
    3002419984       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     PLAINVIEW(810)   TX   AHP
 
                                                         
Lubbock(811),Hobbs(812),Amarillo(814)                
 
                                                         
Dallas(815),Irving(816),Pampa(817),Borger(818)                
 
                                                         
Longview(829),Waco(830),Temple(831)                
 
                                                          Grand Prairie(834),Ft
Worth(838),Herford(847)                
 
                                                                               
PNC BANK
    3002420061       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     LONGVIEW(829)   TX   AHP
 
                                                          Tyler(867)            
   
 
                                                                               
PNC BANK
    3002420192       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     WACO(830)   TX   AHP
 
                                                          Mexia(832)            
   
 
                                                                               
PNC BANK
    3004369482       71-0457738       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     LUFKIN(861)   TX   NATIONAL MEDICAL RENTALS
 
                                                          Texarkana((866),
Tyler(867)                
 
                                                                               
PNC BANK
    3004369546       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     AEROSOL MEDS BC(108)   OK   AHP

30



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3004369669       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     LITTLE ROCK(920)   MO   AHP
 
                                                                               
PNC BANK
    3004369706       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     FESTUS BC(9172)   MO   AHP
 
                                                         
Rolla(941),Potosi(942),St Roberts(943)                
 
                                                          Perryville(952)      
         
 
                                                                               
PNC BANK
    3004369757       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     PADUCAH(605)   KY   AHP
 
                                                          Bowling Green(606)    
           
 
                                                                               
PNC BANK
    3004369853       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     FLORISSANT(946)   MO   AHP
 
                                                                               
PNC BANK
    3004369909       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     KANSAS CITY(0904)   MO   AHP
 
                                                                               
PNC BANK
    3004369992       62-1494549       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     LITTLE ROCK IV BC(6079)   AR   AHP
 
                                                                               
PNC BANK
    3004370045       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Springfield BC (6219)   IL   AHP
 
                                                          London KY(613)        
       
 
                                                          Danville KY(608)      
         
 
                                                          Somerset KY(616)      
         
 
                                                          Louisville, KY(619    
           
 
                                                          Pineville KY(601)    
           
 
                                                          Lexington KY(602)    
           

31



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
 
                                                          Jackson KY(607)      
         
 
                                                          Racine WI(2206)      
         
 
                                                          Elkhorn WI(2213)      
         
 
                                                          Burlington(2214)      
         
 
                                                          Milwaukee WI(2204)    
           
 
                                                          Madison WI(2217)      
         
 
                                                                               
PNC BANK
    3004370133       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     ARLINGTON HGTS(2103)   IL   AHP
 
                                                          Calsip(2101)          
     
 
                                                                               
PNC BANK
    3004370184       51-0376548       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     WATERLOO(9442)   IA   AHP of IOWA
 
                                                          Calsip(2101),Arlington
Hgts(2103)EauClair(2207)                
 
                                                          Onalaska(2208)Mason
City(3403), Marshaltown,                
 
                                                          (3404),Ottumwa(3405),
Decorah(3406),Cedar                
 
                                                          Rapids(3407),
Davenport(3408),Iowa City(3409)                
 
                                                          DesMoines(3410),
Dubuque(3411),Clarinda(3412)                
 
                                                          Sioux
City(3413),Rochester(3501),Albert Lea(3502)                
 
                                                                               
PNC BANK
    3004370221       16-1142319       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     WEBSTER(2515)   NY   AHP OF NEW YORK
 
                                                         
Rochester(2505),Geneva(2516)                

32



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3004370336       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     FRANKLIN BC(9010)   TH   AHP
 
                                                          Union City(515),
Murfreesboro(507)                
 
                                                         
Manchester(524),Cookeville(504),Kingsport(514)                
 
                                                          Johnson
City(521),Jackson(506),Dickson(527)                
 
                                                          Ashland
City(529),Erin(530),Nashville(512)                
 
                                                                               
PNC BANK
    3004370387       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Houtzdale(9302)   PA   AHP
 
                                                         
Carisle(2401),Chambersburg(2402),Harrisburg(2405)                
 
                                                         
Johnstown(2407),Lewistown(2409),State College(2411)                
 
                                                         
Waynesboro(2412),Everett(2418),Brookville(2419)                
 
                                                         
Clearfield(2422),Burnham(2425),Lockhaven(2426)                
 
                                                          Mt Pleasant(2427),Oil
City(2428), Philipsburg(2429)                
 
                                                          Titusville(2431),
Warren(2432), Bardford2458)                
 
                                                          Kane(2459)            
   
 
                                                                               
PNC BANK
    3004370424       37-1083405       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     SPRINGFIELD(2104)   IL   MEDICAL EQUIPMENT SVCS
 
                                                          Peoria(2102)Mt
Vernon(2106)                

33



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3004370475       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     San Angelo(0822)   TX   AHP
 
                                                          Brownwood(0823)      
         
 
                                                                               
Regions Bank
    9180100587       71-0457738       (334)832-8250     P O BOX 681   Birmingham
  AL     35201     Little Rock BC (6072)   AR   AHP
 
                                                          Salem((729),
Warren(741)                
 
                                                                               
SOUTH CENTRAL BANK
    2093111       62-1474680       270-782-9696     1757 CAMPBELL LANE   BOWLING
GREEN   KY     42102     BOWLING GREEN(606)   KY   AHP
 
                                                                               
SOUTHTRUST BK
    66730867               334-793-0700     2999 Ross Clark Circle   DOTHAN   AL
    36301     DOTHAN(402)   AL   AHP
 
                                                                               
SOVEREIGN BANK
    84960015778               800-854-6881     111 Westminister   PROVIDENCE  
RI     02903     EAST PROVIDENCE(4501)   RI   AHP dba EVOCARE
 
                                                          Johnston(4502),E.
Prov. Nursing(4503)                
 
                                                                               
SOVEREIGN BANK
    52500014502               800-854-6881     111 Westminister   PROVIDENCE  
RI     02903     WATERBURY(3201)   CT   Stolls Medical Rentals Inc
(Inactive account)
                                                                               
 
                                                                               
WEBSTER BANK
    251001665               800-325-2424     450 Main Street   WATERBURY   CT  
  06702     NEW BRITIAN(3202)   CT   THE MEDICAL MART INC dba
 
                                                                          AHP
 
                                                                               
PNC BANK
    3004370512       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     SEATTLE   WA   AHP
 
                                                                               
PNC BANK
    3007160828       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Victoria   TX   AHP

34



--------------------------------------------------------------------------------



 



                                                                               
  BANK   ACCT #     TAX #     PHONE     BANK ADDRESS     CITY     ST     ZIP    
BRANCH     STATE     ACCOUNT NAME    
PNC BANK
    3007160844       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     BANOR   ME   AHP
 
                                                                               
PNC BANK
    3100531849       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     WATERBURY   CT   AHP
 
                                                                               
PNC BANK
    3100535356       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Durango   CO   AHP
 
                                                                               
PNC BANK
    3100535399       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     McKeys Rock   PA   AHP
 
                                                                               
PNC BANK
    3100535401       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Lewisburg,Harrisonburg,Charlottesville   WV  
AHP
 
                                                                               
PNC BANK
    3100535444       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Ashboro   NC   AHP
 
                                                                               
PNC BANK
    3100535495       62-1474680       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Maumee   OH   AHP
 
                                                                               
PNC BANK
    3100539365       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Florence   AL   AHP
 
                                                                               
PNC BANK
    3100539373       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     Corpus   TX   AHP
 
                                                                               
PNC BANK
    3100539429       62-1298835       502-581-4906     500 West Jefferson Street
  Louisville   KY     40202     McAllen   TX   AHP

35